Exhibit 10.1

Execution Version

 

 

 

ESCROW CREDIT AGREEMENT

dated as of June 29, 2015

among

COMMSCOPE FINANCE LLC,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     15   

1.03

 

Accounting Terms

     15   

1.04

 

References to Agreements and Laws

     15   

1.05

 

Times of Day

     16   

1.06

 

Timing of Payment or Performance

     16   

1.07

 

Currency Equivalents Generally

     16    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

 

The Loans

     16   

2.02

 

Borrowings and Continuations of Loans

     16   

2.03

 

[Reserved]

     17   

2.04

 

[Reserved]

     18   

2.05

 

Prepayments

     18   

2.06

 

Termination of Commitments

     19   

2.07

 

Repayment of Term Loans

     19   

2.08

 

Interest

     19   

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     20   

2.10

 

Evidence of Indebtedness

     20   

2.11

 

Payments Generally; Administrative Agent’s Clawback

     21   

2.12

 

Sharing of Payments

     22    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

3.01

 

Taxes

     23   

3.02

 

[Reserved]

     26   

3.03

 

Market Disruption; Inability to Determine Rates

     26   

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

     27   

3.05

 

Funding Losses

     28   

3.06

 

Matters Applicable to All Requests for Compensation

     28   

3.07

 

Replacement of Lenders Under Certain Circumstances

     29   

3.08

 

Survival

     30    ARTICLE IV    CONDITIONS PRECEDENT   

4.01

 

Conditions to Closing Date

     30   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01

Existence, Qualification and Power; Compliance with Laws

  31   

5.02

Authorization; No Contravention

  31   

5.03

Governmental Authorization; Other Consents

  32   

5.04

Binding Effect

  32   

5.05

No Default

  32   

5.06

Margin Regulations; Investment Company Act

  32   

5.07

Solvency

  32   

5.08

Use of Proceeds

  32   

5.09

Compliance with Laws

  32   

5.10

PATRIOT Act

  33   

5.11

Anti-Corruption Laws and Sanctions

  33   

5.12

Escrow Borrower

  33    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

Financial Statements

  33   

6.02

Certificates; Other Information

  34   

6.03

Notices

  35   

6.04

Payment of Taxes

  35   

6.05

Preservation of Existence, Etc.

  35   

6.06

[Reserved]

  36   

6.07

[Reserved]

  36   

6.08

Compliance with Laws

  36   

6.09

Books and Records

  36   

6.10

Inspection Rights

  36   

6.11

Use of Proceeds

  36    ARTICLE VII    NEGATIVE COVENANTS    ARTICLE VIII    EVENTS OF DEFAULT
AND REMEDIES   

8.01

Events of Default

  37   

8.02

Remedies Upon Event of Default

  39   

8.03

Application of Funds

  40    ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

9.01

Appointment and Authorization of Administrative Agent

  40   

 

-ii-



--------------------------------------------------------------------------------

9.02

Delegation of Duties

  41   

9.03

Liability of Administrative Agent

  41   

9.04

Reliance by the Administrative Agent

  42   

9.05

Notice of Default

  42   

9.06

Credit Decision; Disclosure of Information by Administrative Agent

  42   

9.07

Indemnification of Administrative Agent

  43   

9.08

Administrative Agent in its Individual Capacity

  43   

9.09

Successor Administrative Agent

  44   

9.10

Administrative Agent May File Proofs of Claim

  45   

9.11

Escrow Agent

  45   

9.12

Other Administrative Agents; Arranger and Managers

  45   

9.13

Appointment of Supplemental Administrative Agents

  45   

9.14

Withholding Taxes

  46    ARTICLE X    MISCELLANEOUS   

10.01

Amendments, Etc.

  47   

10.02

Notices; Effectiveness; Electronic Communications

  48   

10.03

No Waiver; Cumulative Remedies; Enforcement

  50   

10.04

Expenses and Taxes

  51   

10.05

Indemnification by the Borrower

  52   

10.06

Payments Set Aside

  53   

10.07

Successors and Assigns

  53   

10.08

Confidentiality

  57   

10.09

Setoff

  58   

10.10

Interest Rate Limitation

  59   

10.11

Counterparts

  59   

10.12

Integration; Effectiveness

  59   

10.13

Survival of Representations and Warranties

  60   

10.14

Severability

  60   

10.15

[Reserved]

  60   

10.16

Governing Law; Jurisdiction; Etc.

  60   

10.17

WAIVER OF RIGHT TO TRIAL BY JURY

  61   

10.18

Binding Effect

  61   

10.19

No Advisory or Fiduciary Responsibility

  61   

10.20

Affiliate Activities

  62   

10.21

Electronic Execution of Assignments and Certain Other Documents

  62   

10.22

USA PATRIOT ACT

  63   

10.23

No Recourse to Affiliates of the Borrower

  63   

10.24

Escrow Assumption and Incremental Joinder

  63   

SIGNATURES

  S-1   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

2.01

Commitments

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Tranche 5 Term Note

C-1

Assignment and Assumption

C-2

Administrative Questionnaire

D

Solvency Certificate

E

Form of Tax Compliance Certificate

F

Form of Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

ESCROW CREDIT AGREEMENT

This ESCROW CREDIT AGREEMENT dated as of June 29, 2015 (this “Agreement”) among
CommScope Finance LLC, a Delaware limited liability company (the “Company” and
the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and each, individually, a “Lender”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent permitted by
the terms hereof.

“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Related Parties.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agreement” means this Escrow Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower from time to time concerning or relating
to bribery or corruption.

“Applicable Prepayment Price” means, with respect to any Tranche 5 Term Loan,
99.75% of the principal amount of such Tranche 5 Term Loan.



--------------------------------------------------------------------------------

“Applicable Rate” means for any day, (i) 3.00% per annum plus (ii) the greater
of (x) the Eurodollar Rate determined for such day and (y) 0.75% per annum;
provided that, if the all-in yield (whether in the form of interest rate
margins, original issue discount, upfront fees, or eurodollar rate or base rate
floors (but not arranger or underwriting fees paid to arrangers for their own
accounts), assuming, in the case of original issue discount and upfront fees,
four-year life to maturity) applicable to any New Term Facility (as defined in
the CommScope Credit Agreement) is more than 50 basis points higher than the
corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and eurodollar rate and base rate floors) for the
Tranche 5 Term Loans, the all-in yield with respect to the Tranche 5 Term Loans
shall automatically be increased by an amount equal to the difference between
the all-in yield with respect to New Term Facility (as defined in the CommScope
Credit Agreement) and the corresponding all-in yield on the Tranche 5 Term
Loans, minus 50 basis points.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowing of Loans pursuant to Section 2.01 of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
means any such day that is also a London Banking Day.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

-2-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Closing Date” means June 29, 2015.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means, as to any Lender at any time, such Lender’s obligation to
make Tranche 5 Term Loans to the Borrower on the Closing Date pursuant to
Section 2.01 in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth under such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Commitments on the Closing Date is $1,250.0
million.

“Committed Loan Notice” means a notice of a Borrowing or a continuation of
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“CommScope Credit Agreement” means the Amended and Restated Credit Agreement
dated January 14, 2011, as amended and restated on March 7, 2012, as further
amended and restated on March 8, 2013 and as further amended and restated on
December 3, 2013, among the Parent, JPMorgan Chase Bank, N.A. as administrative
agent and the other parties thereto (as such agreement is amended, amended and
restated, supplemented or otherwise modified, including by that certain
amendment to be entered into substantially simultaneous with the consummation of
the TE Acquisition).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

 

-3-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the Applicable Rate plus 2.0% per
annum, to the fullest extent permitted by applicable Laws.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Escrow Account” has the meaning specified in the Escrow Agreement.

“Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as such together
with its successors in such capacity pursuant to the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof, by
and among the Borrower, the Escrow Agent and the Administrative Agent, as
amended supplemented or otherwise modified.

“Escrow Assumption” means the satisfaction or waiver of the Escrow Release
Conditions (as defined in the Escrow Agreement).

“Escrow End Date” has the meaning specified in the Escrow Agreement.

“Escrow Release Date” has the meaning specified in the Escrow Agreement.

 

-4-



--------------------------------------------------------------------------------

“Escrow Transactions” has the meaning specified in Section 5.12.

“Eurodollar Rate” means, for any Interest Period, a rate per annum determined by
the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

where, “Eurodollar Base Rate” means the rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
for Dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. In the absence of a period comparable to the Interest Period being
available as a Screen Rate, (an “Impacted Interest Period”), then (provided
there are Screen Rates for other Interest Periods for Dollars) the Eurodollar
Base Rate shall mean the Interpolated Screen Rate as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) any tax on such
recipient’s net income or profits (or franchise tax in lieu of such tax on net
income or profits) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable Lending Office located in
such jurisdiction or as a result of any other present or former connection
between such recipient and the jurisdiction (including as a result of such
recipient carrying on a trade or business, having a permanent establishment or
being a resident

 

-5-



--------------------------------------------------------------------------------

for tax purposes in such jurisdiction, other than a connection arising solely
from such recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (b) any branch profits tax under Section 884(a)
of the Code or any similar tax imposed by any other jurisdiction described in
(a), (c) with respect to any Loan made by a Non-US Lender other than any Non-US
Lender becoming a party hereto pursuant to the Borrower’s request under
Section 3.07), any U.S. federal withholding tax that is imposed on amounts
payable to such Non-US Lender pursuant to a Law in effect at the time such
Non-US Lender becomes a party hereto (or designates a new Lending Office) (or
where the Non-US Lender is a partnership for U.S. federal income tax purposes,
pursuant to a law in effect on the later of the date on which such Non-US Lender
becomes a party hereto or the date on which the affected partner becomes a
partner of such Non-US Lender), except to the extent that such Non-US Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such U.S. federal withholding tax pursuant to
Section 3.01, (d) any withholding tax attributable to a Lender’s failure to
comply with Section 3.01(c), (e) any U.S. federal withholding tax imposed under
FATCA and (e) any interest, additions to taxes and penalties with respect to any
taxes described in clauses (a) through (d) of this definition.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the foregoing and any treaty, law or regulation
of any other jurisdiction, or relating to an intergovernmental agreement between
the United States and any other jurisdiction, which (in either case) facilitates
the implementation of any law or regulation referred to above.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. If the Federal Funds Rate is less than zero it shall be
deemed zero for purposes of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.03, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hedging Agreement” means, with respect to any Person, any:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

 

-7-



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreement.

“Holdings” means CommScope Holding Company, Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning specified in the definition of
Eurodollar Rate.

“Incremental Joinder” has the meaning specified in Section 10.24.

“Incur” means, with respect to any Indebtedness, issue, assume, Guarantee, incur
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Subsidiary
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations or (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

 

-8-



--------------------------------------------------------------------------------

provided that Contingent Obligations Incurred in the ordinary course of business
shall not be deemed to constitute Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Interest Payment Date” means, as to any Loan, the last day of each Interest
Period applicable to such Loan and the Tranche 5 Maturity Date; provided,
however, that if any Interest Period exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; provided further that an Interest Payment Date
shall also occur on the Escrow End Date if occurring prior to an Interest
Payment Date as set forth above in this definition.

“Interest Period” means the period commencing on the date a Loan is disbursed or
continued and ending on the date one, two, three or six months thereafter, or to
the extent consented to by all Lenders, twelve months thereafter, as selected by
the Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for Dollars) which is less than the relevant Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) which exceeds the relevant Impacted
Interest Period, each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of the Impacted Interest Period. When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for Dollars determined by the Administrative
Agent from such service as the Administrative Agent may select.

“IRS” means the United States Internal Revenue Service.

“Keepwell Agreement” means a keepwell agreement between Parent and Borrower in
form and substance reasonably satisfactory to the Administrative Agent relating
to certain investment obligations of the Parent with respect to the Borrower.

 

-9-



--------------------------------------------------------------------------------

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, statutory instruments, acts, treaties, rules,
guidelines, regulations, directives, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the preamble to this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Tranche 5 Term Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Escrow
Agreement, (iii) the Tranche 5 Term Notes and (iv) the Keepwell Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower, (b) a material adverse effect on the ability of the
Borrower to perform its obligations under the Loan Documents or (c) a material
adverse effect on the rights and remedies of the Lenders under the Loan
Documents.

“Maximum Rate” has the meaning specified in Section 10.10.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes.

“Non-US Lender” means, with respect to any Loan made to the Borrower, any Lender
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

 

-10-



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, existing on the Closing Date or
thereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Borrower under
the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, indemnities and other amounts payable by the Borrower
under any Loan Document and (b) the obligation of the Borrower to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of the Borrower.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loans, as the case may be, occurring on such
date.

“Parent” means CommScope, Inc., a Delaware corporation.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(j).

“PATRIOT Act” has the meaning specified in Section 10.22.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

 

-11-



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings.

“Repricing Transaction” means (a) the incurrence by the Borrower (or its
Affiliate) of any Indebtedness (including, without limitation, any new or
additional term loans under this Agreement), (i) having an effective interest
rate margin or weighted average yield (to be determined by the Administrative
Agent consistent with generally accepted financial practice, after giving effect
to, among other factors, interest rate margins, upfront or similar fees,
original issue discount or eurodollar rate or base rate floors shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof or any fluctuations in the
eurodollar rate or the base rate) that is less than the Applicable Rate for, or
weighted average yield (to be determined by the Administrative Agent on the same
basis) of, the Tranche 5 Term Loans, and (ii) the proceeds of which are used to
repay (including for the avoidance of doubt indirectly by replacing amounts
funded into escrow which are then released to repay), in whole, principal of
outstanding Tranche 5 Term Loans and (b) any amendment, waiver or other
modification to this Agreement which would have the effect of reducing the
Applicable Rate for Tranche 5 Term Loans.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of the Borrower and, as to any document delivered on the Closing
Date (except as otherwise expressly set forth in Section 4.01), any vice
president, secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

 

-12-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
any Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.13.

“Screen Rate” has the meaning specified in the definition of Eurodollar Base
Rate.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of the
Voting Stock is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
controls such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” has the meaning given to such term in Section 3.01(e).

 

-13-



--------------------------------------------------------------------------------

“TE Acquisition” means the announced acquisition, directly or indirectly, of all
of the outstanding shares of capital stock of certain Subsidiaries and assets
and certain liabilities comprising the Telecom, Enterprise and Wireless business
of TE Connectivity Ltd., a Swiss corporation pursuant to the TE Acquisition
Agreement.

“TE Acquisition Agreement” means that certain Stock and Asset Purchase Agreement
by and among TE Connectivity Ltd., Holdings and Parent dated January 27, 2015
(together with all exhibits, attachments and schedules thereto).

“Term Loan Facility” means the extension of credit made hereunder in the form of
Tranche 5 Term Loans.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Tranche 5 Maturity Date” means, with respect to Tranche 5 Term Loans, the
earlier of (i) December 29, 2022 and (ii) the date that the Tranche 5 Term Loans
are declared due and payable pursuant to Section 8.02.

“Tranche 5 Term Loans” has the meaning specified in Section 2.01.

“Tranche 5 Term Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit B hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Tranche 5
Term Loans made or held by such Lender.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the state of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any applicable item or items of collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning given to such term in
Section 3.01(c).

“US Lender” means a Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the board of directors or managers of such
Person.

 

-14-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) For the avoidance of doubt, with respect to a Person, the term “Affiliate”
includes any other Person that becomes an “Affiliate” of such Person after the
date hereof.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements required to be delivered by the Borrower to
Lenders pursuant to Section 6.01 shall be prepared in accordance with GAAP as in
effect at the time of such preparation. Calculations in connection with the
definitions, covenants and other provisions hereof shall be made in accordance
with GAAP as in effect from time to time. In addition, for purposes of this
Agreement, all references to codified accounting standards specifically named
herein shall be deemed to include any successor, replacement, amended or updated
accounting standard under GAAP or IFRS to the extent the Borrower (or Holdings
or Parent, as applicable) is required to apply IFRS.

1.04 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-15-



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.11 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by the Administrative Agent at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single loan in Dollars (individually a
“Tranche 5 Term Loan”; and collectively, the “Tranche 5 Term Loans”) to the
Borrower on the Closing Date in an amount equal to such Lender’s Commitment. The
Borrowing under this Section 2.01 shall consist of Tranche 5 Term Loans made
simultaneously by the Lenders in accordance with their respective Commitments.
Amounts borrowed under this Section 2.01 or otherwise pursuant to this Agreement
and subsequently repaid or prepaid may not be reborrowed. For the avoidance of
doubt, Loans shall be required to be maintained by the Borrower at a Eurodollar
Rate, as further provided herein.

2.02 Borrowings and Continuations of Loans.

(a) Each Borrowing and each continuation of a Loan shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such notice must
be in writing and must be received by the Administrative Agent not later than
11:00 a.m. (New York time) three (3) Business Days prior to the requested date
of any Borrowing (or such later time as the Administrative Agent may agree) or
continuation; provided, however, that if the Borrower wishes to request an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (New York time) four
(4) Business Days prior to the requested date of such Borrowing or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 10:00 a.m. (New York time) three Business Days
before the requested date of such Borrowing or continuation, the Administrative
Agent

 

-16-



--------------------------------------------------------------------------------

shall notify the Borrower whether or not the requested Interest Period has been
consented to by all the Lenders. Each notice by the Borrower pursuant to this
Section 2.02(a) shall be delivered by the Borrower to the Administrative Agent
in the form of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing or a
continuation, (ii) the requested date of the Borrowing or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed or continued and (iv) the duration of the Interest Period with
respect thereto. If the Borrower fails to give a timely notice requesting a
continuation, then the applicable Loans shall be continued with an Interest
Period of one month’s duration on the last day of such then-expiring Interest
Period. If the Borrower requests a Borrowing of or continuation in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
Loans, and if no timely notice of a continuation is provided by the Borrower,
the Administrative Agent shall notify each applicable Lender of the details of
any automatic continuation described in Section 2.02(a). In the case of a
Borrowing, each applicable Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.

(c) Except as otherwise provided herein, a Loan may be continued only on the
last day of an Interest Period for such Loan unless the Borrower pays the amount
due under Section 3.05 in connection therewith.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period upon determination of
such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e) Notwithstanding anything to the contrary in this Agreement, all Loans
hereunder shall at all times be part of the same Interest Period unless the
Administrative Agent shall otherwise agree. Upon an Escrow Assumption, all
Tranche 5 Term Loans that are thereafter outstanding under the CommScope Credit
Agreement, in accordance with the terms thereof, shall have an Interest Period
that is the same as the Interest Period applicable immediately prior to the
Escrow Assumption (and thus such period shall end in respect of such Tranche 5
Term Loans under the CommScope Credit Agreement on the same day as the day on
which such Interest Period was scheduled to end if the Escrow Assumption had not
occurred).

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

2.03 [Reserved].

 

-17-



--------------------------------------------------------------------------------

2.04 [Reserved].

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part at the Applicable
Prepayment Price (subject to Section 2.05(a)(ii) below); provided, that (1) such
notice must be received by the Administrative Agent not later than 12:00 p.m.
(New York time) three (3) Business Days (or such later time as the
Administrative Agent may agree) prior to any date of prepayment; and (2) any
prepayment shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof, or if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s ratable share of the Term Loan Facility). If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant Section 3.05. Each
prepayment of outstanding Loans under the Term Loan Facility pursuant to this
Section 2.05(a) shall be applied to the applicable Lenders on a pro rata basis.
If requested by the Borrower, the Administrative Agent shall deliver the notice
to the Escrow Agent contemplated by Section 3.6 of the Escrow Agreement in
connection therewith with respect to an amount of funds sufficient to fund the
prepayment under this Section 2.05(a).

(ii) If the Borrower makes a prepayment of the entire then-outstanding principal
amount of Tranche 5 Term Loans pursuant to Section 2.05(a)(i) (or if applicable,
makes an amendment with respect to such entire then-outstanding principal
amount), in each case within 180 days after the Closing Date in connection with
any Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of the applicable Lenders (including each Lender that
withholds its consent to such Repricing Transaction and is replaced as a
Non-Consenting Lender under Section 3.07), a prepayment premium (in the case of
a prepayment) in an amount such that the amount such Lender receives from the
repayment of principal and prepayment premium is 101% of the outstanding par
principal amount of its repaid Tranche 5 Term Loans (and in the case of an
amendment, a premium in an amount such that each applicable Lender (including
each Lender that withholds its consent to such Repricing Transaction and is
replaced as a Non-Consenting Lender under Section 3.07) receives the difference
between the amount it would have received had its Tranche 5 Term Loans been
repaid at 101% of the outstanding par principal amount thereof and the amount it
would have received had its Tranche 5 Term Loans been voluntarily repaid
hereunder without any such premium).

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of the Term Loan Facility,
which refinancing shall not be consummated or shall otherwise be delayed.

 

 

-18-



--------------------------------------------------------------------------------

(b) Mandatory. In the event that the proceeds from the Escrow Account are
distributed to the Administrative Agent pursuant to Section 3.3 or 3.5 of the
Escrow Agreement, the Tranche 5 Term Loans and all accrued interest thereon
shall be immediately due and payable and the Administrative Agent, on behalf of
the Borrower, shall apply all funds so received from the Escrow Account to repay
in full all outstanding Tranche 5 Term Loans at the Applicable Prepayment Price
and accrued interest thereon and other Obligations (other than contingent
indemnification Obligations) and, to the extent there are any remaining amounts
after payment in full of all such Obligations, shall promptly remit such
remaining amounts to the Borrower. To the extent that the amount received by the
Administrative Agent from the Escrow Agent is insufficient to pay all
Obligations then outstanding, the Borrower shall remain liable for any
deficiency. If a Tranche 5 Term Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 3.05.

2.06 Termination of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero on the date of, and after giving
effect to, the Borrowing on the Closing Date.

2.07 Repayment of Term Loans.

(a) The Tranche 5 Term Loans of each Lender shall mature in installments
following the Escrow Assumption (each due on the last day of each calendar
quarter, except for the last such installment), each of which shall be in an
amount equal to (i) in the case of all such installments due prior to the
Tranche 5 Maturity Date, 0.25% of the aggregate outstanding principal amount of
the Tranche 5 Term Loans upon the Escrow Assumption and (ii) in the case of the
last such installment (which shall be due on the Tranche 5 Maturity Date), the
remaining principal balance of such Tranche 5 Term Loans outstanding on such
date.

(b) If an Escrow Assumption occurs, (i) the Borrower shall have substantially
concurrently therewith merged with and into the Parent with Parent surviving
such merger and assuming by operation of law or otherwise all obligations in
respect of the Tranche 5 Term Loans, as borrower under the CommScope Credit
Agreement and (ii) all Tranche 5 Term Loans and all accrued interest thereon
shall no longer be deemed to be outstanding under this Agreement but shall
thereafter be outstanding under the CommScope Credit Agreement, in accordance
with the terms thereof and this Agreement shall no longer apply to such Loans.

2.08 Interest.

(a) Subject to the provisions of Section 2.07(b) and Section 2.08(b), each Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Applicable Rate.

(b) Upon the occurrence and during the continuation of any Default under
Section 8.01(a), (f) or (g), the Borrower shall pay interest on the principal
amount of all overdue Obligations hereunder (or, upon the occurrence of any
Default under Section 8.01(f) or (g), all Obligations hereunder) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

-19-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

All computations of fees and interest shall be made on the basis of a three
hundred and sixty (360) day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
three hundred and sixty-five (365) day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.10 Evidence of Indebtedness.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103 1(c), as a non-fiduciary agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Tranche 5 Term Note payable to the order of
such Lender, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Tranche 5 Term Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.10(a), and by each Lender in its account or accounts
pursuant to Section 2.10(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan

 

-20-



--------------------------------------------------------------------------------

Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its ratable share in respect of the Term Loan Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to the Borrower with respect to any amount
owing under this Section 2.11(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender on
demand, without interest.

 

-21-



--------------------------------------------------------------------------------

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.07 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to purchase its participation or to make
its payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Borrower under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s ratable share of the sum of the Outstanding
Amount of all Loans outstanding at such time and, in repayment or prepayment of
such of the outstanding Loans or other Obligations then owing to such Lender.

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders of the same class
such participations in the Loans of the same class made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of

 

-22-



--------------------------------------------------------------------------------

setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.12 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.12 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For the avoidance of doubt, the
provisions of this Section shall not be construed to apply to the assignments
and participations described in Section 10.07.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) All sums payable by the Borrower hereunder or under any other Loan Document
to any Lender or Administrative Agent shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Taxes.

(b) If the Borrower or any other applicable withholding agent is required by law
to make any deduction or withholding on account of any Non-Excluded Tax or Other
Taxes from any sum paid or payable by the Borrower to any Lender or
Administrative Agent under any of the Loan Documents: (i) the Borrower shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as the Borrower becomes aware of it; (ii) the Borrower
or withholding agent shall make such deduction or withholding and pay to the
relevant Governmental Authority any such Non-Excluded Tax or Other Tax before
the date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on the Borrower) for its own account or (if that
liability is imposed on the Lender or Administrative Agent) on behalf of and in
the name of the Lender or Administrative Agent (as applicable); (iii) the sum
payable to such Lender or Administrative Agent (as applicable) shall be
increased by the Borrower to the extent necessary to ensure that, after the
making of any required deduction or withholding (including any deductions or
withholdings attributable to any payments required to be made under this
Section 3.01), the Lender or the Administrative Agent (as applicable), receives
on the due date a net sum equal to what it would have received had no such
deduction or withholding been required or made; and (iv) within thirty days
after paying any sum from which it is required by Law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, the Borrower making such
payments shall deliver to the Administrative Agent evidence reasonably
satisfactory to the other affected parties of such deduction or withholding and
of the remittance thereof to the relevant Governmental Authority.

(c) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or

 

-23-



--------------------------------------------------------------------------------

reduction in, withholding Tax with respect to any payments to be made to such
Lender under any Loan Document. Each such Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documentation required below in this Section 3.01(c)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.

Without limiting the foregoing:

(1) Each US Lender shall deliver to the Borrower and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(2) Each Non-US Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms), as applicable, claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit E (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of IRS Form
W-8BEN or W-8BEN-E (or any successor forms), as applicable,

(D) to the extent a Non-US Lender is not the beneficial owner (for example,
where the Non-US Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Non-US Lender, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(c) if such
beneficial owner were a Lender, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-US Lender on
behalf of such beneficial owner), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the

 

-24-



--------------------------------------------------------------------------------

Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents.

(3) If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of those Sections (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), the Administrative
Agent or such Lender shall deliver to Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether the Administrative Agent or such Lender has or has not
complied with the Administrative Agent’s or such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(c)(3), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(4) On or before the date the Administrative Agent (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to Borrower, to the extent it is legally able to do so, two duly
executed copies of either (i) Internal Revenue Service Form W-9 or (ii) Internal
Revenue Service Form W-8IMY certifying that it is a “U.S. branch” of a foreign
bank and evidencing its agreement with the Borrower to be treated as a U.S.
person with respect to payments made to it by the Borrower.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by the Borrower required by Section 3.01(b), the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e) The Borrower shall indemnify a Lender or Administrative Agent (each a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount
of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on or
attributable to any payment under or with respect to any Loan Document, and any
Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this
Section 3.01), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax
Indemnitee, shall be conclusive absent manifest error.

 

-25-



--------------------------------------------------------------------------------

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
Borrower the amount of such refund, net of all out-of-pocket expenses of the Tax
Indemnitee (including any Taxes imposed with respect to such refund), and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(g) In the event that the Borrower makes an indemnification payment to a Tax
Indemnitee with respect to Non-Excluded Taxes or Other Taxes pursuant to
subsection (e) of this Section 3.01 or the Borrower is required to repay to a
Tax Indemnitee an amount in respect of a refund of any Non-Excluded Taxes or
Other Taxes previously paid over to the Borrower pursuant to subsection (f) of
this Section 3.01, such Tax Indemnitee shall reasonably cooperate with all
reasonable requests of the Borrower, at the sole expense of the Borrower, if
(i) in the reasonable judgment of the Tax Indemnitee such cooperation shall not
subject such Tax Indemnitee, as the case may be, to any unreimbursed third party
cost or expense or otherwise be materially disadvantageous to such Tax
Indemnitee and (ii) based on advice of the Borrower’s independent accountants or
external legal counsel, there is a reasonable basis for the Borrower to contest
with the applicable Governmental Authority the imposition of such Non-Excluded
Taxes or Other Taxes or the repayment of such refund. Any resulting refund shall
be governed by Section 3.01(f). This subsection shall not be construed to
require a Tax Indemnitee to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

3.02 [Reserved].

3.03 Market Disruption; Inability to Determine Rates. If the Administrative
Agent or the Required Lenders determine that for any reason in connection with
any request for a Loan or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Loan, or (c) the Eurodollar Rate for
any requested Interest Period with respect to a proposed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, any continuation of a Loan shall be ineffective and such Borrower
shall be maintained at a rate determined in a customary manner in good faith by
the Administrative Agent, until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.

 

-26-



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurodollar
Rate, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) any increase in Tax or changes in the basis of taxation of payments to such
Lender in respect thereof (other than any Excluded Tax or any Non-Excluded Taxes
or Other Taxes indemnified under Section 3.01) with respect to this Agreement or
any of the other Loan Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable Lending Office) of
principal, interest, fees or any other amount payable hereunder, and
(ii) reserve requirements reflected in the Eurodollar Rate), then from time to
time within fifteen (15) days after demand of such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and liquidity and such Lender’s desired return on
capital), then from time to time within fifteen (15) days after demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
ten (10) days after receipt of demand therefor.

(c) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts would not, in the judgment of
such Lender, be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material legal, economic or regulatory respect to such
Lender or its Lending Office. The provisions of this clause (d) shall not affect
or postpone any Obligations of the Borrower or rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

 

-27-



--------------------------------------------------------------------------------

(e) For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the Closing Date, regardless of the date enacted,
adopted or issued.

3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans pursuant to Section 3.07 on
a day other than the last day of the Interest Period for such Loans;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Loan made by
it at the Eurodollar Rate for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded.

3.06 Matters Applicable to All Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided, that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

-28-



--------------------------------------------------------------------------------

3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Loans as a
result of any condition described in Section 3.03 or (ii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign at the Applicable Prepayment
Price, pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Tranche 5 Term
Notes evidencing such Loans to the Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans and participations (for the avoidance of doubt at
the Applicable Prepayment Price with respect to principal) so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption and (C) upon such payment and, if so requested by
the assignee Lender, delivery to the assignee Lender of the appropriate Tranche
5 Term Note(s) executed by the Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender. In connection with any such
replacement, if any such Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender. In connection with the replacement of any
Lender pursuant to Section 3.07(a) above, the Borrower shall pay to such Lender
such amounts as may be required pursuant to Section 3.05.

(c) Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan

 

-29-



--------------------------------------------------------------------------------

Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Closing Date. The obligation of each Lender to make its
Tranche 5 Term Loans on the Closing Date is subject to satisfaction or waiver
(in accordance with Section 10.01) of the following conditions precedent:

(a) Escrow Credit Agreement, Escrow Agreement and Keepwell Agreement. The
Administrative Agent shall have received this Agreement, the Escrow Agreement
and the Keepwell Agreement, each executed and delivered by the Borrower (and in
the case of the Keepwell Agreement, Parent), and, in the case of the Escrow
Agreement, the Escrow Agent;

(b) Borrowing Notice. The Administrative Agent shall have received an executed
Committed Loan Notice from the Borrower with respect to the Tranche 5 Term Loans
to be made on the Closing Date;

(c) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of Latham & Watkins LLP, special New York counsel to the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent;

(d) Closing Certificate. The Administrative Agent shall have received (i) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower and any other legal matters relating to the Borrower or the Loan
Documents (including certified organizational documents, resolutions or other
authorizing documentation and an incumbency) all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and (ii) an
officer’s certificate of Borrower, dated as of the Closing Date, confirming
compliance with the conditions set forth in Sections 4.01(f) and (g).

(e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer of Parent (or other
officer with equivalent responsibilities), substantially in the form of
Exhibit D.

(f) Representations and Warranties. The representations and warranties of the
Borrower contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date.

(g) No Default. No Default shall exist, or would result from such proposed Loan
or from the application of the proceeds therefrom.

 

-30-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in Section 4.01 of this
Agreement, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants, on the Closing Date, to the Administrative
Agent and the Lenders (after giving effect to the Borrowing) that:

5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower
(a) is a Person duly organized or formed, validly existing and (to the extent
applicable in the relevant jurisdiction) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents,
(c) is duly qualified and (to the extent applicable in the relevant
jurisdictions) is in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document, and the consummation of the transactions
contemplated by this Agreement, are within the Borrower’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of the
Borrower’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Liens created or
contemplated by the Escrow Agreement) under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of the Borrower or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject; or (c) violate any
material Law; in each case, except with respect to any violation, breach or
contravention or payment (but not creation of Liens), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

 

-31-



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, or for the
consummation of the transactions set forth herein, except for (x) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect,
(y) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect and (z) the filings referred to in
the Escrow Agreement.

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by the Borrower. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
examinorship, receivership, moratorium or other laws affecting creditors’ rights
generally and by general principles of equity.

5.05 No Default. No Default or Event of Default has occurred and is continuing.

5.06 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

(b) Neither the Borrower, nor any Person Controlling the Borrower is or is
required to be registered as an “investment company” as defined in the
Investment Company Act of 1940.

5.07 Solvency. On the Closing Date, Parent and its Subsidiaries on a
consolidated basis are, and immediately after consummating the Borrowing
referred to herein will be, Solvent.

5.08 Use of Proceeds. The Borrower will use the proceeds of the Tranche 5 Term
Loans solely in compliance with Section 6.11 of this Agreement.

5.09 Compliance with Laws. The Borrower is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

-32-



--------------------------------------------------------------------------------

5.10 PATRIOT Act. To the extent applicable, the Borrower is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

5.11 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, and, to the knowledge of the
Borrower, its officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, or to the knowledge of the Borrower any of its directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

5.12 Escrow Borrower. The Borrower is a Delaware limited liability company,
formed on May 5, 2015 and is a wholly-owned direct or indirect Subsidiary of
Parent, formed by or on behalf of Parent for the purpose of borrowing the
Tranche 5 Term Loans in escrow to be used in connection with the consummation of
the TE Acquisition. On and prior the date hereof, Borrower did not have and
currently does not have any assets or liabilities, did not and is not currently
engaged in any material business, made any investment, paid any dividend or
distribution, permitted any Lien to exist on its property or assets or become
obligated in respect of any Indebtedness, other than (i) (a) the Tranche 5 Term
Loans and other obligations under the Loan Documents (and Liens on the
Collateral (as defined in the Escrow Agreement) pursuant to the Escrow Agreement
), and (b) the proceeds of the Tranche 5 Term Loans, proceeds received from
Parent in connection with the Keepwell Agreement and applied to Obligations in
accordance with this Agreement and any additional proceeds obtained from the
investment of such funds pursuant to the Escrow Agreement ((a) and (b),
collectively, the “Escrow Transactions”), (ii) activities undertaken in
connection with its formation and maintenance of existence, and (iii) with
respect to clauses (i) and (ii), other activities reasonably related or
incidental thereto. The Borrower has not had and currently does not have any
Subsidiaries.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender copies of all financial statements, notices and
documents provided by Parent to the lenders under the CommScope Credit Agreement
pursuant to, and in accordance

 

-33-



--------------------------------------------------------------------------------

with, Sections 6.01, 6.02 and 6.03 thereof (it being understood public filing of
an applicable 10-K or 10-Q shall satisfy applicable requirements to the extent
set forth in the CommScope Credit Agreement).

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01, a duly completed certificate containing (x) a description of any
Default or Event of Default that occurred, and (y) a description of any change
in the name or jurisdiction of organization of the Borrower since the date of
the most recent notice delivered pursuant to this clause (or, in the case of the
first such notice so delivered, since the Closing Date), signed by a Responsible
Officer of the Borrower, which may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes; and

(b) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Borrower, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) of the CommScope Credit Agreement (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower or Holdings posts such
documents, or provides a link thereto on the Holdings’ website on the internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent or Borrower’s behalf on IntraLinks/IntraAgency or
another relevant internet or intranet website, if any, to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided, that: (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain or deliver to Lenders paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a

 

-34-



--------------------------------------------------------------------------------

“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

6.03 Notices. Promptly, after a Responsible Officer of the Borrower has obtained
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and

(c) of any material change in accounting policies or financial reporting
practices by the Borrower.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower will pay
all Taxes imposed upon it or any of its properties or assets or in respect of
any of its income, businesses or franchises before any penalty or fine accrues
thereon; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all material rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in
connection with the Escrow Assumption, or, in the case of clause (b), as such
failure would not have a Material Adverse Effect.

 

-35-



--------------------------------------------------------------------------------

6.06 [Reserved].

6.07 [Reserved].

6.08 Compliance with Laws. Comply in all material respects with all material
Requirements of Laws applicable to it or to its business or property, except in
such instances in which such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or except as would not have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower and its
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct (in all material respects) entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower.

6.10 Inspection Rights. Permit representatives of the Administrative Agent and,
during the continuance of an Event of Default, of each Lender to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that the Borrower shall
be given reasonable opportunity to participate in any discussions with
independent public accountants), all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
(i) inspections by Lenders pursuant to this Section 6.10 shall be coordinated
through the Administrative Agent, (ii) if no Default exists, the Administrative
Agent and each Lender may visit no more than one time during any calendar year,
and (iii) when an Event of Default exists the Administrative Agent or any Lender
(or any of their respective representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Distribute the proceeds of the Tranche 5 Term Loans, if
released to the Borrower in accordance with the Escrow Agreement, to Parent and
use such proceeds to fund a portion of the consideration and costs in connection
with the TE Acquisition and the transactions related thereto. The Borrower will
not request the Borrowing, and the Borrower shall not use, and shall procure
that its directors, officers, employees and agents shall not use, the proceeds
of the Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

-36-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted) hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Borrower shall not (i) have any Subsidiaries and
(ii) have any assets or liabilities, engage in any material business, make any
investment, pay any dividend or distribution, permit any Lien to exist on its
property or assets or be obligated in respect of any Indebtedness other than, in
the case of this clause (ii), the Escrow Transactions, activities undertaken in
connection with its formation and maintenance of existence, entering into
transactions in connection with the TE Acquisition consummated substantially
concurrently with the Escrow Assumption, and, in each case, other activities
reasonably related or incidental thereto.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default (each, a “Event of Default”):

(a) Non-Payment. (i) The Borrower fails to pay when and as required to be paid
herein, any amount of principal of any Loan, or (ii) the Borrower or the Parent
fails to pay or contribute when and as required to be paid or contributed within
five (5) Business Days after the same becomes due, any interest on any Loan or
any fee due hereunder, or any other amount payable or required to be contributed
hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05, 6.11 or
Article VII; or

(c) Other Defaults. The Parent or the Borrower fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Parent or the
Borrower in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect (and in all respects if any such representation or warranty is
already qualified by materiality) when made or deemed made; or

(e) Cross Default. (i) The Borrower (A) fails to make any payment beyond the
applicable grace period with respect thereto, if any (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf

 

-37-



--------------------------------------------------------------------------------

of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness; provided, further, that such failure is
unremedied and is not validly waived by the holders of such Indebtedness in
accordance with the terms of the documents governing such Indebtedness prior to
any acceleration of the Loans pursuant to Section 8.02; provided further, that,
for the avoidance of doubt, a requirement to make a mandatory redemption or
repayment of Indebtedness solely from amounts on deposit with a third party
escrow agent shall not be an Event of Default hereunder so long as such amounts
are actually applied to prepay such Indebtedness as and when required thereby;
or

(f) Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against the Borrower a final judgment or order
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny or fail to acknowledge coverage) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) [Reserved]; or

(j) Invalidity of Loan Documents. (a) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) ceases to be in full force and effect; or the
Borrower or Parent contests in writing the validity or enforceability

 

-38-



--------------------------------------------------------------------------------

of any provision of any Loan Document; or the Borrower or Parent denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations (other
than contingent indemnification obligations as to which no claim has been
asserted) and termination of the Commitments), or purports in writing to revoke
or rescind any Loan Document or (b) the Escrow Agreement or the Keepwell
Agreement shall terminate or otherwise cease to be in full force and effect, or
any Lien created by the Escrow Agreement shall cease to be, or shall be asserted
in writing by the Borrower not to be enforceable and of the same effect and
priority purported to be created thereby with respect to the Escrow Account
(other than in connection with releases in accordance with the terms of the
Escrow Agreement); or

(k) Change of Control. The Borrower ceases for any reason to be a direct or
indirect wholly-owned Subsidiary of Parent (other than in connection with the
Escrow Assumption); or

(l) CommScope Credit Agreement. The Loans (as defined in the CommScope Credit
Agreement) shall have been accelerated pursuant to Article VIII of the CommScope
Credit Agreement, or, solely on and after the Escrow Release Date, Holdings or
any Subsidiary thereof fails or continues to fail to observe or perform any
other agreement or condition relating to the CommScope Credit Agreement, or any
other event occurs or continues to occur, the effect of which default or other
event is to cause, or to permit the applicable lenders under the CommScope
Credit Agreement (or a trustee or agent on behalf of such lenders or beneficiary
or beneficiaries) to cause, with the giving of notice if required, Indebtedness
under the CommScope Credit Agreement to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity.

(m) TE Acquisition Agreement. The TE Acquisition Agreement shall be modified,
amended, or waived, or a consent shall be given thereunder, in a manner material
and adverse to the Lenders or the Administrative Agent without the prior consent
of the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned). For purposes of the foregoing, it is hereby understood
and agreed that any change in the purchase price in connection with the TE
Acquisition shall not be deemed to be material and adverse to the interests of
the Lenders or the Administrative Agent; provided that (i) any increase in the
purchase price shall be funded solely by an increase in the amount of cash
consideration and (ii) any reduction of the purchase price shall reduce on a
dollar-for-dollar basis the amounts to be funded under the Parent’s proposed
$1,500 million in aggregate principal amount of senior unsecured notes and/or
the bridge facilities to be incurred in connection with the TE Acquisition.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, and/or under
applicable Law; provided, however, that upon the

 

-39-



--------------------------------------------------------------------------------

occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under any Debtor Relief Law, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations (including from the
Escrow Account) shall, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, disbursements and other charges of counsel payable
under Section 10.04) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower owing under or in
respect of the Loan Documents that are due and payable to the Administrative
Agent and the other Secured Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Administrative Agent

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together

 

-40-



--------------------------------------------------------------------------------

with such powers as are reasonably incidental thereto, and the Administrative
Agent hereby accepts such appointment. Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Loan Document, no
Administrative Agent shall have any duties or responsibilities, except those
expressly set forth herein, nor shall any Administrative Agent, including the
Syndication Agent, have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Administrative Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to any Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) The Lenders hereby authorize the Administrative Agent to deliver Instruction
Notices (as defined in the Escrow Agreement) and any other applicable
instructions under the Escrow Agreement.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Neither Administrative Agent shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.03 Liability of Administrative Agent. No Administrative Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein, to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Escrow Agreement, or for any failure of the
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Administrative Agent-Related Person shall be under
any obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any Affiliate thereof.

 

-41-



--------------------------------------------------------------------------------

9.04 Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. Each
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 of this Agreement, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Administrative Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
taken after the Closing Date, including any consent to and acceptance of any
assignment or review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Lender as to any matter, including
whether Administrative Agent-Related Persons have disclosed material information
in their possession. Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on such documents

 

-42-



--------------------------------------------------------------------------------

and information as it has deemed appropriate, made its own appraisal of an
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower, and all applicable bank or
other regulatory Laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Administrative Agent-Related Person.

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless each Administrative Agent-Related Person from
and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Administrative
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Administrative Agent-Related Person’s
own gross negligence or willful misconduct; provided, however, that no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section 9.07. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Commitments, the payment of all other Obligations and
the resignation of the Administrative Agent.

9.08 Administrative Agent in its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrower and its Affiliates as though it were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and

 

-43-



--------------------------------------------------------------------------------

acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include the
Administrative Agent in its individual capacity.

9.09 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 8.01(a), (f), or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, if agreed by such
financial institution, the Required Lenders shall first be required to appoint a
financial institution (or its designated Affiliate) party to the Commitment
Letter referred to in Section 10.12, before any appointment of another Lender
hereunder. If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring the Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the applicable Administrative Agent, the provisions of this Article
IX and Sections 10.04 and 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of any Liens granted or
purported to be granted by the Loan Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent. Upon the acceptance
of any appointment as the Administrative Agent hereunder by a successor or upon
the expiration of the thirty-day period following the retiring Administrative
Agent’s notice of resignation without a successor agent having been appointed,
such retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

 

-44-



--------------------------------------------------------------------------------

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Escrow Agent. The Escrow Agent shall be entitled to all rights, privileges
and immunities provided to it in the Escrow Agreement.

9.12 Other Administrative Agents; Arranger and Managers. None of the Lenders
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders in deciding to enter into this
Agreement or in taking or not taking action hereunder.

9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.

 

-45-



--------------------------------------------------------------------------------

It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent,
administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent”, and collectively as “Supplemental
Administrative Agents”).

(b) [reserved].

(c) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges and to perform such duties,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Supplemental Administrative Agent
shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Sections 10.04 and 10.05 (obligating the Borrower to pay the
Administrative Agent’s expenses and to indemnify the Administrative Agent) that
refer to the Administrative Agent shall inure to the benefit of such
Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(d) [reserved].

(e) Should any instrument in writing from the Borrower or Holdings be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower or Holdings, as applicable,
shall execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

9.14 Withholding Taxes.

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof

 

-46-



--------------------------------------------------------------------------------

within 10 days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.15. The agreements in this Section 9.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower (and, in the case of the Escrow Agreement, the Escrow Agent) and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment, in each case without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.01 or the waiver of any Default or
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan, or any fees or other amounts payable hereunder, without the written
consent of each Lender directly and adversely affected thereby, it being
understood that the waiver of any mandatory prepayment of Loans under the Term
Loan Facility shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

-47-



--------------------------------------------------------------------------------

(d) modify Section 2.12 without the written consent of each Lender directly and
adversely affected thereby;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(f) release funds from the Escrow Account (other than in accordance with the
terms thereof);

in each case without the written consent of all Lenders;

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in its capacity as such, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (ii) no amendment, waiver or consent to Section 9.12
shall be permitted unless signed in writing by the Escrow Agent; and
(iii) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification.

Notwithstanding anything else to the contrary contained in this Section 10.01,
(a) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical nature, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendments shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof and (b) the
Escrow Agreement may be amended, restated, supplemented, waived or modified
solely with the consent of the Borrower, the Administrative Agent and the Escrow
Agent, without the consent of any other party.

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, telecopier number, electronic mail
address or telephone number as shall be designated by such party in a notice to
other parties, as provided in Section 10.02(d); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

-48-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
ADMINISTRATIVE AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall any Administrative Agent-Related Person have any
liability to Holdings, Parent, the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Holdings, Parent or the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are

 

-49-



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Administrative Agent-Related Person; provided, however, that in no event
shall any Administrative Agent-Related Person have any liability to Holdings,
Parent, the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

 

-50-



--------------------------------------------------------------------------------

Documents against the Borrower shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.12), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses and Taxes. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents (including
reasonable expenses incurred in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses), and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
counsel (limited to the reasonable fees, disbursements and other charges of one
counsel to the Administrative Agent and, if necessary, of one local counsel in
each relevant jurisdiction plus, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
Administrative Agent subject to such conflict), and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law or in connection with any workout or
restructuring and all documentary taxes associated with the Term Loan Facility),
including the fees, disbursements and other charges of counsel (limited to the
fees, disbursements and other charges of one counsel to the Administrative Agent
and the Lenders taken as a whole, and, if necessary, of one local counsel in
each relevant jurisdiction and of special counsel for each relevant specialty
and, in the event of any actual or potential conflict of interest, one
additional counsel in each relevant jurisdiction for each Lender or group of
Lenders or Administrative Agent subject to such conflict), in each case without
duplication for any amounts paid (or indemnified) under Section 3.01. The
foregoing costs and expenses shall include all reasonable search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Administrative Agent.
All amounts due under this Section 10.04 shall be paid within thirty (30) days
after invoiced or demand therefor (with a reasonably detailed invoice with
respect thereto) (except for any such costs and expenses incurred prior to the
Closing Date, which shall be paid on the Closing Date). The agreements in this
Section 10.04 shall survive the termination of the Commitments and repayment of
all other Obligations. If the

 

-51-



--------------------------------------------------------------------------------

Borrower fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
the Borrower by the Administrative Agent or any Lender, in its sole discretion.

10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless each Administrative Agent-Related Person, each Lender and their
respective Affiliates, partners, directors, officers, employees, counsel, agents
and, in the case of any funds, trustees and advisors and attorneys-in-fact
(collectively the “Indemnitees”) from and against (and will reimburse each
Indemnitee as the same are incurred for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), expenses and disbursements (including the fees,
disbursements and other charges of (i) one counsel to the Indemnitees taken as a
whole, (ii) in the case of any actual or perceived conflict of interest,
additional counsel to the affected Lender or group of Lenders, limited to one
such additional counsel for each affected Lender or group of Lenders so long as
representation of each such party by a single counsel is consistent with and
permitted by professional responsibility rules, and (iii) if necessary, one
local counsel in each relevant jurisdiction and special counsel for each
relevant specialty) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted or awarded against any such Indemnitee in
any way relating to or arising out of or in connection with or by reason of any
actual or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding): (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby or (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or material breach of its express
obligations under the Loan Documents by such Indemnitee or its Related Parties
(collectively, the “Indemnified Liabilities”) in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee and regardless of whether any Indemnitee is a party thereto. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other information
transmission systems (including electronic telecommunications) in connection
with this Agreement unless determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, nor shall any Indemnitee or the
Borrower (without limitation to the Borrower’s indemnification obligations
hereunder) have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a

 

-52-



--------------------------------------------------------------------------------

party thereto. Should any investigation, litigation or proceeding be settled, or
if there is a judgment against an Indemnitee in any such investigation,
litigation or proceeding, the Borrower shall indemnify and hold harmless each
Indemnitee in the manner set forth above. All amounts due under this
Section 10.05 shall be payable within thirty (30) days after demand therefor.
The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, to any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by any Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder (other than in connection with an
Escrow Assumption) without the prior written consent of the Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of Section 10.07(b), (ii) by way of participation in accordance
with the provisions of Section 10.07(d), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(f) or (iv) to
an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-53-



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided, that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Term Loan Facility and the Loans at the
time owing to it under the Term Loan Facility or in the case of an assignment to
a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, no minimum amount shall need be assigned, and (B) in any case not
described in clause (b)(i)(A) of this Section, the aggregate amount of the
Commitment or, if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed) provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund (provided that the
Administrative Agent shall acknowledge any such assignment);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment);

(v) no such assignment shall be made to a natural person or to Holdings or any
of its Affiliates; and

(vi) the assigning Lender shall deliver any Tranche 5 Term Notes or, in lieu
thereof, a lost note affidavit reasonably acceptable to Borrower evidencing such
Loans to the Borrower or the Administrative Agent.

 

-54-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Tranche 5 Term
Note, the Borrower (at its expense) shall execute and deliver a Tranche 5 Term
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Administrative Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than to a natural person, Holdings or an Affiliate of Holdings) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that

 

-55-



--------------------------------------------------------------------------------

directly affects such Participant. Subject to Section 10.07(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections,
including and Section 3.01(c)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided, such participant agrees to
be subject to Section 2.12 as though it were a Lender. Each Lender that sells
participations to a participant, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register of all such
participants. The entries in the participant register shall be conclusive
(absent manifest error), and the Borrower and the Lenders shall treat each
Person whose name is recorded in the participant register pursuant to the terms
hereof as a participant for all purposes of this Agreement, notwithstanding
notice to the contrary.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Tranche 5
Term Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.11(b)(ii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections, including the obligations to
provide the forms and certifications pursuant to Section 3.01(c) as if it were a
Lender); provided, that neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.01, 3.04 or 3.05) unless such increase or change
results from a change in any Law after the grant was made. Each party hereto
further agrees that (i) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(ii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each

 

-56-



--------------------------------------------------------------------------------

party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not, other than in respect of matters unrelated to this Agreement
or the transactions contemplated hereby, institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any state thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its rights hereunder with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and a Tranche 5 Term Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents, and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(i) [reserved].

(j) The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.

(k) Notwithstanding anything to the contrary herein, in no event shall any
Lender assign or sell any participation to any operating company competitors of
the Borrower identified as such in writing by the Borrower to the Administrative
Agent.

10.08 Confidentiality. The Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors, and other Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices); (b) to the
extent requested by any regulatory authority having jurisdiction over the
Administrative Agent, Lender or its

 

-57-



--------------------------------------------------------------------------------

respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (g) with the written consent of the Borrower;
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (i) to any state, Federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Borrower received by it from
such Lender). In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the making of Loans. For the purposes of this Section 10.08,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is publicly
available to the Administrative Agent or any Lender prior to disclosure by the
Borrower other than as a result of a breach of this Section 10.08; provided,
that, in the case of information received from the Borrower after the Closing
Date, such information is clearly identified at the time of delivery as
confidential or is delivered pursuant to Section 6.01, 6.02, or 6.03 hereof and
is not publicly available. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
Holdings or a Subsidiary of either, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Administrative Agent
and Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and Lender is authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower to the fullest extent permitted by Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final), other than deposits in fiduciary accounts as to which the
Borrower is acting as fiduciary for another Person, at any time held by, and
other Indebtedness at any time owing by, the Administrative Agent or Lender to
or for the credit or the account of the Borrower

 

-58-



--------------------------------------------------------------------------------

against any and all Obligations owing to the Administrative Agent or Lender
hereunder or under any other Loan Document, as of the Closing Date or thereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Administrative Agent and Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by the
Administrative Agent or Lender; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Lender under this Section 10.09 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent and such Lender may have.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Administrative Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided, that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents,
and those provisions of the Commitment Letter and the Fee Letter, each dated as
of January 27, 2015, among Parent, JPMCB and the other parties thereto,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

-59-



--------------------------------------------------------------------------------

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.15 [Reserved].

10.16 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

-60-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY
HAVE ON THE CLOSING DATE OR THEREAFTER TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER EXISTING AS OF THE CLOSING DATE OR THEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

10.18 Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges and agrees that it has
informed its other Affiliates, that: (i) (A) no fiduciary, advisory or agency
relationship between any of the Borrower or Holdings and its Subsidiaries and
the Administrative Agent is intended to be or has been created in respect of any
of the transactions contemplated hereby and by the other Loan Documents,
irrespective of whether the Administrative Agent has advised or is advising any
of the Borrower or Holdings

 

-61-



--------------------------------------------------------------------------------

and their respective Subsidiaries on other matters, (B) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between the Borrower and Holdings and their
respective Subsidiaries, on the one hand, and the Administrative Agent, on the
other hand, (C) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) the
Administrative Agent has no obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, Holdings and their respective Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests and
transactions to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, the Borrower hereby agrees not to assert
any claim that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.20 Affiliate Activities. The Borrower acknowledges that the Administrative
Agent(and its respective Affiliates) is a full service securities firm engaged,
either directly or through affiliates, in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower, Holdings and their respective Affiliates, as well as of other entities
and persons and their Affiliates which may (i) be involved in transactions
arising from or relating to the engagement contemplated hereby and by the other
Loan Documents (ii) be customers or competitors of the Borrower, Holdings and
their respective Affiliates, or (iii) have other relationships with the
Borrower, Holdings and their respective Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of the Borrower, Holdings and their
respective Affiliates or such other entities. The transactions contemplated
hereby and by the other Loan Documents may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph.

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and

 

-62-



--------------------------------------------------------------------------------

Assumption or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.22 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

10.23 No Recourse to Affiliates of the Borrower. The Administrative Agent and
the Lenders agree that, except as specifically set forth in a written agreement
with any such Person, the Loans and the other Obligations under the Loan
Documents are not recourse to any Person other than the Borrower (including,
without limitation, Holdings and its other Subsidiaries and holding companies or
Affiliates).

10.24 Escrow Assumption and Incremental Joinder. Upon the Escrow Assumption
(a) the Borrower shall have substantially concurrently therewith merged with and
into the Parent with Parent surviving such merger and assuming by operation of
law or otherwise all obligations in respect of the Tranche 5 Term Loans, as
borrower under the CommScope Credit Agreement, (b) the Tranche 5 Term Loans and
any accrued interest hereunder shall no longer be deemed to be outstanding under
this Agreement and such Tranche 5 Term Loans shall automatically be deemed to be
outstanding as Loans (as defined in the CommScope Credit Agreement) and such
interest outstanding as interest, respectively, under the CommScope Credit
Agreement, (c) this Agreement shall no longer apply to such Tranche 5 Term
Loans, and (d) each Lender holding a Tranche 5 Term Loan at the time of the
Escrow Assumption shall be a Lender (as defined in the CommScope Credit
Agreement). Each Lender hereby authorizes the Administrative Agent to enter into
any documentation to effectuate the agreement set forth in the previous
sentence, including authorizing the Administrative Agent to enter into an
incremental joinder agreement to the CommScope Credit Agreement substantially in
the form of Exhibit F hereto (or such other form as is not materially adverse to
the interests of the Lenders taken as a whole, as determined by the
Administrative Agent) (the “Incremental Joinder”), in each case, on behalf of
the Lenders. The Incremental Joinder shall govern the terms of the Tranche 5
Term Loans under the CommScope Credit Agreement upon the Escrow Assumption and
upon the Escrow Assumption, the terms of the Incremental Joinder and the
CommScope Credit Agreement as modified thereby shall bind each Lender.

 

-63-



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-64-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

COMMSCOPE FINANCE LLC By:

/s/ Mark A. Olson

Name: Mark A. Olson Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A, as Administrative Agent and Lender By:

/s/ Tina Ruyter

Name: Tina Ruyter Title: Executive Director